                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

 DEVIN MOSLEY,                                      )
                                                    )
                   Plaintiff,                       )
                                                    )
           v.                                       )          No. 1:16-cv-00297-RLW
                                                    )
 IAN WALLACE, et al.,                               )
                                                    )
                   Defendants,                      )

                                  MEMORANDUM AND ORDER

         This matter is before the Court on the motion of plaintiff Devin Mosley for leave to

proceed in forma pauperis on appeal. (Docket No. 53). Having reviewed the motion and the

financial information submitted in support, the Court has determined that plaintiff lacks sufficient

funds to pay the entire appellate filing fee and will assess an initial partial filing fee of $6.98.

                                       28 u.s.c. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing an appeal in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess, and when funds exist, collect an initial partial

filing fee of 20 percent of the greater of ( 1) the average monthly deposit in the prisoner's account,

or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to the prisoner's account. 28 U.S.C. §

191 S(b)(2). The agency having custody of the prisoner will forward these monthly payments to

the Clerk of Court each time the amount in the prisoner's account exceeds $10.00, until the filing

fee is fully paid. Id.
          Plaintiff has submitted an affidavit and a certified copy of his prison account statement for

the seven-month period immediately preceding the filing of his notice of appeal. (Docket No. 54).

A review of plaintiffs account statement indicates an average monthly deposit of $34.88.

Accordingly, the Court will assess an initial partial filing fee of $6.98, which is 20 percent of

plaintiffs average monthly deposit.

          Accordingly,

          IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on

appeal (Docket No. 53) is GRANTED.

          IT IS FURTHER ORDERED that plaintiff shall pay an initial filing fee of $6.98 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

"Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for the appeal of the instant

action.                          ~
          Dated this 6fA.-.aay o , 2019.




                                                        UNITED STATES DISTRICT JUDGE
